ORDER

PER CURIAM.
This appeal is from a judgment on a jury verdict in a personal injury suit resulting from an automobile accident. Plaintiffs Beverly Schroeder, Terry Schroeder, and Scott Schroeder brought suit to recover damages for personal injury and loss of consortium. The jury verdict awarded Beverly Schroeder *594$7,000.00 and Scott Schroeder $1,500.00 on their personal injury claims. The jury returned a verdict for defendants on Terry Schroeder’s loss of consortium claim.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).